DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the composition comprises from 0.1 to 0.5wt%, based on the total weight of the composition, of a nucleating agent.” However, claim 1, on which claim 5 depends, reciter “…d) from 2.5 to 5wt.%, based on the total weight of the composition, of at least one additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof…” Claim 5 is indefinite because the claim from which it depends, claim 1, recites a range of 2.5 to 5wt% of nucleating agent, while claim 5 recites a range which is mutually exclusive of the of claim 1, i.e. a range of 0.1 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites:  The polypropylene composition according to claim 1, wherein the polypropylene homopolymer (H-PP1) has
i) a melting temperature Tm measured by differential scanning calorimetry (DSC) in the range from 150 to 160°C,
ii) a content of 2,1 erythro regiodefects as determined from 13C-NMR spectroscopy in the range from 0.50 to 1.00 mol.%,
iii) an isotactic triad fraction (mm) determined from 13C-NMR spectroscopy of at least 97.5 %, and
iv) a xylene cold soluble fraction (XCS) determined at 23°C according ISO 16152 equal or below 1.5 wt.%.
However, claim 1, on which claim 10 depends, also recites: “A polypropylene composition comprising a) from 45 to 97.5wt%, based on the total weight of the composition, of a polypropylene homopolymer (H-PP1), having; 
i) a melting temperature Tm measured by differential scanning calorimetry (DSC) in the range from 150 to 160°C,
ii) a content of 2,1 erythro regiodefects as determined from 13C-NMR spectroscopy in the range from 0.50 to 1.00 mol.%,
iii) an isotactic triad fraction (mm) determined from 13C-NMR spectroscopy of at least 97.5 %, and
iv) a xylene cold soluble fraction (XCS) determined at 23°C according ISO 16152 equal or below 1.5 wt.%...”

Each of the claim limitations recited in claim 10 are already present in claim 1, on which claim 10 depends. Claim 10, therefore, fails to further limit its parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4, 6-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4, 6-9, and 11-15 is the recitation in claim 10 of a polypropylene composition comprising a) from 45 to 97.5wt%, based on the total weight of the composition, of a polypropylene homopolymer (H-PP1), having; i) a melting temperature Tm measured by differential scanning calorimetry (DSC) in the range from 150 to 160°C, ii) a content of 2,1 erythro regiodefects as determined from 13C-NMR spectroscopy in the range from 0.50 to 1.00 mol.%, iii) an isotactic triad fraction (mm) determined from 13C-NMR spectroscopy of at least 97.5 %, and iv) a xylene cold soluble fraction (XCS) determined at 23°C according ISO 16152 equal or below 1.5 wt.%, together with d) from 2.5 to 5wt%, based on the total weight of the composition, of at least one additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof.
The closest prior art references are the following: (1) Gloger et al. (US 2013/0303684) and (2) Tranchida et al., “Influence of 2,1-erythro regiodefects on the crystallization behavior of isotactic polypropylene,” Polymer Crystallization, Wiley Periodicals, 24 September 2018; (3) Itou (US 2009/0136714); (4) Kochem et al. (US 6,537,652); (5) Peiffer et al. (US 6,086,982). 
Gloger et al. teach a polypropylene composition comprising a polypropylene and an α-nucleating agent, wherein the polypropylene composition (PP-C) comprises at least 70wt%, and preferably at least 85wt%, of a polypropylene (PP) (¶8), wherein the polypropylene (PP) has 2,1 erythro regiodefects of more than 0.1mol% (abstract) determined by 13C NMR-spectroscopy (¶11). The polypropylene (PP) further and/or polypropylene composition (PP-C) has xylene cold soluble (XCS) content of equal to or below or 1.5wt% (¶25) and a melting temperature in the range of from 150 to 160ºC (¶28). The PP-C and/or the PP have an isotacticity higher than 98% (¶23). The polypropylene can be unimodal or bimodal (¶36). The nucleating agent is present in an amount of from 0.005 to 1.5wt% of the polypropylene composition.
Gloger fails to teach that the compositions include from 2.5 to 5wt% of an additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof. The amount of nucleating agent present in the polypropylene composition of Gloger falls outside the requirements of the instantly claimed invention. Examples in Table 1 contain an antioxidant (See I1 and I2) in an amount of 0.45wt%, which is outside the amount required by the instantly claimed invention. 
Tranchida et al. teach isotactic polypropylene (iPP) samples with metallocene catalysts, containing 2,1-erythro regiodefects between 0% and 3.4%. An Example, PP-1, has 0.71% 2,1-erythro regiodefects (see Table 1) and a melting temperature of about 155ºC (see Figure 1 (A)). Tranchida et al. fail to disclose that any addtives are added to the polypropylene disclosed therein, let alone from 2.5 to 5wt% of at least one additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof.
Itou (US 2009/0136714) teaches a polypropylene film comprising a polypropylene and which may further comprise an antioxidant in order to provide long term heat resistances (¶55). The antioxidant is present in amount of from 0.03 to 1wt% (¶55). A nucleating agent may further be added in an amount of less than 0.1wt% (¶57). These amounts are outside the range of additive required by instant claim 1. 
Kochem et al. (US 6,537,652) teaches a polypropylene film which is used as a capacitor (abstract, column 3, lines 17-18).  Kochem et al. teaches that stabilizers or neutralizers can be added to the films of the invention but convention additives, including pigments, antistactics, and lubricants, are generally not added in view of the use of a capacitor film. See column 4, lines 38-43. The amount of stabilizer added is from 0.05 to 2wt%, which is outside the range required by instant claim 1. The amount of neutralizer added is from 0.0001 to 0.5wt%, which is outside the scope of instant claim 1. See column 4, lines 44-62. Kochem et al. also provides evidence that conventional additives, which includes pigments, and one of ordinary skill in the art would recognize also includes colorants, carbon black and antioxidants, are generally not added to capacitors, which is the field of endeavor of the films of Gloger et al. 
Peiffer et al. (US 6,086,982) teach a polypropylene film having an isotactic index of at least 97% (abstract). The films are used in the production of capacitors (column 2, lines 11-13). The polypropylene films may contain convention additives such as anti-blocking agents, neutralizing agents, stabilizers, and/or antistatic agents (column 5, lines 2-4). The amounts of additives disclosed in Peiffer et al. is outside the amount required in claim 1, which recites from 2.5 to 5wt%, based on the total weight of the composition, of at least one additive selected from the group consisting of colorants, pigments, carbon black, stabilisers, acid scavengers, nucleating agents, foaming agents, antioxidants, and mixtures thereof. The amount of antistatic agent is from 0.05 to 5wt%. The amount of antiblocking agent is from 0.1 to 2wt%. The amount of stabilizer is from 0.05 to 2wt%. The specific amounts of additives falls outside the scope of instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766